Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (Figures 1-6) in the reply filed on 5/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant, in the reply, indicated claims 21-34 are readable on the elected Species. However, after a full review of the instant application, it is noted that claims 21-29 contain limitations drawn to the non-elected species, Species III (Figures 15-23). Accordingly, Claims 21-29 are withdrawn from further consideration as being drawn to a non-elected invention. 
Claims 30-34 are being treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites  “the drawing of the face-covering portion leaves only the eyes of the wearer exposed when drawn across the wearer's face”. How can “only the eyes” of the wearer be exposed when it appears their eyebrows, forehead and temples would also be exposed? What constitutes as only the eyes? Such a limitation lacks detailed support in the instant specification. Also, such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Crickmore (USPN 5,694,647) in view of Parker (US 2014/0013485).
Regarding Claim 30, Crickmore discloses a method for protecting the head, neck and face of a wearer (Figures 1-4 & 10F), comprising: wearing a clothing garment having a hood (20) that is configured to extend over a hat being worn by the wearer while allowing a portion of a top of the hat to protrude from a hat aperture in the hood (30, Figures 2-4); drawing a face-covering portion across a neck (Figure 10F). Crickmore does not specifically disclose drawing a face-covering portion across a lower portion of a face of the wearer to cover at least a lower portion of the wearer's face. However, Parker discloses a method for protecting the head, neck and face of a wearer (Figure 7), comprising: wearing a clothing garment having a hood (700) drawing a face-covering portion across a neck and a lower portion of a face of the wearer to cover at least a lower portion of the wearer's face (Para. 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clothing garment having a hood to cover at least a lower portion of a wearer’s face, as taught by Parker, in order to provide more protection for the wearer’s face from the surrounding environment (Para. 51)
Regarding Claim 31, the combination of Crickmore and Parker disclose the drawing of the face-covering portion includes drawing the face-covering portion across a nose of the wearer (Crickmore, Figures 1-4 & 10F & Parker, Figure 7) .  
Regarding Claim 32, the combination of Crickmore and Parker disclose the face-covering portion is square in -3-Application No. 17/068,823shape (Crickmore, Figures 1-4 & 10F & Parker, Figure 7, see annotated Figure 3 below).  
Regarding Claim 33, the combination of Crickmore and Parker disclose the face-covering portion is rectangular in shape  (Crickmore, Figures 1-4 & 10F & Parker, Figure 7, see annotated Figure 3 below).  
Regarding Claim 34, the combination of Crickmore and Parker disclose the drawing of the face-covering portion leaves only the eyes of the wearer exposed when drawn across the wearer's face (Crickmore, Figures 1-4 & 10F & Parker, Figure 7).


    PNG
    media_image1.png
    279
    448
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732